START, C. J.
I dissent. The locus in quo in this case is a country highway, the title in fee of which, subject to the public easement, is in the appellant. The respondent is a corporation of this state, and, as such, authorized to erect and maintain telephone exchanges and lines. It has constructed and operates such a line between the cities of Minneapolis and St. Cloud, and in so doing, without the consent and against the protest of the appellant, it entered upon the highway in question, and erected and now maintains poles-planted in the soil thereof, and upon them stretched the wires used for its telephone line. The respondent claims the right so to erect and maintain the poles and wires in this highway without compensation to appellant, by virtue of legislative authority. G. S. 1894, § 2641. Whether or not his claim is valid depends upon what answer shall be given to the question, is the erection and maintenance, under legislative authority, of poles and wires in a rural highway,, for a telephone line, an additional servitude, for which the abutting landowner is entitled to compensation? An answer to this question involves a consideration of the purposes for which a highway in the-country, in this state, is acquired. Is the right to establish and *549operate telephone lines therein, under legislative authority, included by implication in such purposes? If such use of the highway is outside of the scope of the public easement therein, then it is an additional servitude, for which the owner of the soil has never been compensated, and the legislature cannot authorize such use except upon condition that compensation be made to the owner. A highway primarily is simply a public easement or servitude, for travel and' passage of persons, animals, and things, carrying with it, as an incident, the right of the public to use the soil for the purpose of the repair and improvement of the way, and, in cities and populous places, the further right to use the street for the more general purposes of sewerage, the distribution of water and light, and the furtherance of public health, safety, and convenience. The owner of the land over which the highway passes retains the fee thereof and all rights of property therein not incompatible with'the public easement therein, as here defined. 2 Dill. Mun. Corp. § 688; Ang. & D. Highw. § 301.
While the fundamental idea of a highway is that it is for public travel, yet the purposes for which it was acquired are not limited to travel and passage in the then known vehicles and methods, for all new vehicles and methods of travel thereon, which are not inconsistent with the safe and practical use of the highway for travel in the ordinary methods, are included in the public easement. Accordingly, it has been held by nearly all recent authorities that the operation of a street railway for the transportation of persons only, whether the motive power is animal or mechanical, including electricity, with the necessary poles and wires to communicate the power to the car or vehicle to be moved, is not an additional servitude. Taggart v. Newport St. Ry. Co., 16 R. I. 668, 19 Atl. 326; Halsey v. Rapid Trans. St. Ry. Co., 47 N. J. Eq. 380, 20 Atl. 859. The authorities, in reference to such street railways, proceed upon the basis that such new use of the street -is similar to that for which the street was originally acquired; or, in other words, it is merely a newly-discovered method of exercising the old public easement for travel and passage of persons and things along the public street. This principle has been extended, by a limited number of adjudged cases, to the erection and use of telephone and telegraph poles and wires, in the streets, for the purpose of transmitting intelligence. The *550analogy, however, between a telephone line and the purposes for which a country highway is acquired is remote, if not fanciful; and it is safe to say that such use of the highway was not within the contemplation of the parties when the damages for the public easement were assessed or the right of passage dedicated. The use of the highway for a telephone line is essentially distinct from its use for travel. The right of the public in the ordinary highway is to pass along upon it, not to remain stationary; and it would be just as reasonable to claim that towers erected in the highway for the purpose of transmitting intelligence by signal-lights were not an additional servitude as to make such a claim for telephone poles. In each case there would be an exclusive use and possession of a portion of the highway, in no manner connected with the movement of vehicles or cars of any kind, which cannot be properly regarded as a new method of exercising the old public easement for travel and passage. The adjudged cases upon this subject are conflicting, but the later cases and the weight of authority sustain the doctrine that a telegraph or telephone line along the highway, where the fee thereof is in the abutting owner, is foreign to its use, and an additional servitude, for which such owner is entitled to-compensation; and that the legislature cannot authorize the imposition of such servitude without also providing for such compensation. Willis v. Erie T. & T. Co., 37 Minn. 347, 34 N. W. 337; Board of Trade T. Co. v. Barnett, 107 Ill. 507; Broome v. New York & N. J. T. Co., 42 N. J. Eq’. 141, 7 Atl. 851; Western U. T. Co. v. Williams, 86 Va. 606, 11 S. E. 106; Stowers v. Postal T. C. Co., 68 Miss. 559, 9 South. 356; Chesapeake & P. T. Co. v. Mackenzie, 74 Md. 36, 21 Atl. 690, and 28 Am. St. Rep. 219, and notes; Pacific P. T. Co. v. Irvine, 49 Fed. 113; Lewis, Em. Dom. § 131; Eels v. American T. & T. Co., 143 N. Y. 133, 38 N. E. 202; Elliott, Roads & S. 534; Tied. Mun. Corp. § 297. The opposite doctrine is held in the following cases, by a divided court, except in the' last case cited, and in that one the fee was in the public: Pierce v. Drew, 136 Mass. 75; Julia Building Ass’n v. Bell T. Co., 88 Mo. 258; People v. Eaton, 100 Mich. 208, 59 N. W. 145; Irwin v. Great S. T. Co., 37 La. An. 63. In the first two case? the dissenting opinions are so vigorous as to largely neutralize the decisions as authorities outside of the jurisdiction of the court announcing them. The latest decision upon this *551question is that of the New York court of appeals in the case of Eels v. American T. & T. Co., which was in all substantial particulars similar to the one at bar. It ably discusses the question on principle, and reaches the unanimous conclusion that the occupation of 'a rural highway by a telegraph and telephone company for the erection of its poles is an additional servitude, for which the owner of the fee is entitled to compensation.
I am of the opinion, upon both principle and authority, that the planting of telephone posts upon a public highway in the country, the fee whereof is in the abutting owner, is an additional servitude, an appropriation of private property, and unlawful as to such owner, unless the right to do so is acquired by contract or condemnation. In reaching this conclusion, I am not unmindful of the fact that the use of the telephone is a beneficial and public use; but private property cannot be taken for public use without compensation first paid or secured, no matter how small its value. This is the constitutional right of the humblest individual, which must not be lost sight of in our enthusiasm over the public benefits conferred by the telegraph and telephone, or in our desire to promote the public welfare.
BUCK, J.
I also dissent from the opinion of the majority of the court, and, while it is perhaps unnecessary for me to say anything in addition to what is said by the Chief Justice, yet the importance of the question involved may justify me in stating my own views on the subject.
There are several methods by which a highway may be established; for instance, by condemnation, dedication, and by prescription. In the case of condemnation, damages are usually assessed by way of compensation for the injury sustained. But, in case of dedication and prescription, damages are not assessed, although in law all of these methods are equally effective. Yet, as in cases of prescription where a man’s property is secured for public use without compensation, there should not be added to such property a greater burden than was contemplated by the owner when he suffered his rights in the premises to become inferior to those of the public. It is a well-established rule of law that the owner of land burdened with a highway has all of the rights of the soil not inconsistent with its *552use for public purposes and for which it was originally established. The title to the soil remains in the owner, and any interference with it by any one to the injury of the owner, and not consistent with the purpose for which it was originally established, renders the person so interfering liable in damages. The constitutional provision, so familiar to all, that private property shall not be taken for public use without just compensation first paid or secured, ought to stand as a continual barrier against all wrongful encroachments upon private rights. The aggregate of the private rights injuriously affected by the majority opinion in this state is very great, possibly greater than those which will be benefited by the result of that opinion. The owners of urban, suburban, and rural property are very numerous, and must necessarily be thus seriously affected in many instances. Now, a public highway is established for an uninterrupted passage for animals and vehicles, and to allow persons to pass and repass, to go and return, at their pleasure, and without interruption. It is an easement which the public have in the land, with the incidental right on the part of the public authorities to keep it in repair. The damages are accepted by the owner with the understanding that it is for this purpose that the highway is established. Or, if the highway is established by dedication or user, the same implication would arise. Now, is the erection of telephone poles in a street or highway, with its numerous wires connecting the poles upon crossbars, an entirely new use of the highway, and an additional burden to the owner, for which additional compensation should be provided, or'is it a mere modification of the public servitude? If it is a change wholly foreign to the ordinary purposes of a highway, then the adjoining owner is entitled to compensation.
Dillon on Municipal Corporations (volume 2, § 698a) says: “On the whole, the safer and perhaps sounder view is that such a use of the street or highway, attended, as it may be, especially in cities, with serious damage and inconvenience to the abutting owner, is not a street or highway use proper, and hence entitles such owner to compensation for such use, or for any actual injury to his property caused by poles and lines of wire placed in front thereof.” In the prevailing opinion in this case it is said that, “if there is any one fact established in the history of society and of the law itself, it is that the mode of exercising this easement is expansive, develop*553ing, and growing as civilization advances.” If by this is meant that ■certain changed conditions may arise which, for the first time, demand the application of the common law to such changed conditions, the statement may be correct; but the law itself always existed, although it may never before have been applied or called into actual ■operation, and especially so as to establish a precedent. Public sentiment may change, and the onward spirit of the times demand that it shall have its way, but the well-established principles of the common law are unchangeable, and the private right which existed 50, 100, or 1,000 years ago should now be as sacred and inviolate .as then. The current of public sentiment, changing though it may, does not create new rights; and while it does, step by step, insidiously attempt to appropriate private property for new uses, it should not be granted success, under the guise of great public benefit, to the injury of the individual. And while we-speak of private or individual rights in this case, where only one individual’s rights are to be determined, yet, in a' broader sense, a great body of the public may be seriously affected by it, who are remediless under the rule laid down in the majority opinion.
Now, a new use, even if beneficial to the public, does not necessarily create a new right as against the owner of the land. The primary question is, does it constitute an essential change, so as to ■create an additional burden? If so, then it is immaterial how beneficial the new and improved methods of public travel or the transmission of intelligence by telegraph or telephone, or whether the business is to be conducted under public control. It is also quite immaterial that the erection of these telephone poles was authorized by a legislative enactment. It needs something more than a legislative consent to deprive a man of his property or prevent his absolute control of it. The state itself would have just as much right to erect telephone poles in the highway as to authorize any corporation or private person to do so, and in neither case should it be permitted without compensation. Such an appropriation of the.streets is destructive of the ordinary use as public ways, and inconsistent with the purpose for which they were originally established.
In the case of Eels v. American T. & T. Co., 143 N. Y. 133, 38 N. E. 202, Justice Peckham, speaking of certain prior decisions of the New York circuit court of appeals, said: “They show that the *554primary or fundamental idea of a highway is that it is a place for uninterrupted passage by men, animals, or vehicles, and a place by which to afford light, air, and access to the property of abutting owners, who, in this respect, enjoy a greater interest in the street than the general public, even though their title to the land stops with the exterior line of the street. It is not a place which can be permanently and exclusively appropriated to the use of any person or corporation, no matter what the business or object of the latter might be. It was because the highway was permanently, and, to some extent, exclusively appropriated by the elevated railroads that it was held that their erection, without the consent of the abutting owners, was illegal.” This was said of the streets in New York City, where the title of the streets is in the city.- It seems to me that this rule can be applied in this state with much greater force, where the fee in the street is in the abutting owner. The principle announced m the majority opinion would, of course, apply to our large and populous cities, as well as to rural property: It is a well-known fact that the streets in our cities are lined with these telegraph and telephone poles, covered with crossbars, and strung with numerous wires, making these erections in some respects dangerous, and interfering with the free and convenient use of the property. If one person or company can do this, another one may do the same. The-mere fact that the owner may have access to his abutting property because there is a sufficient space left between those poles for him to pass is certainly a poor justification for creating an additional burden upon his property, without giving him any remedy for damages. In large cities these numerous erections may exclude light and air, besides being an inconvenience in the use of the street, and a nuisance in several other respects. And the erections are not to-be temporary, but permanent, continuous, and excluding the use by the public of that portion of the highway occupied by them. Such an exclusive use of a portion of the highway, whether old or new,, it seems to me, is not included within the public highway easement. If telegraph and telephone poles 2 feet in diameter, and 30 or 40 feet high, covered with crossbars and numerous wires strung from one pole to another, erected in the highway in front of a man’s residence or business property, can be there permanently maintained, why cannot a guard house be erected there also as a permanent *555structure, upon the ground that the poles and wires need protection against depredators or injury? The erection of telegraph and telephone poles is not merely a new method of exercising old rights, hut the addition of a new servitude and essentially a new burden upon the street. Viewed in this light, if the necessities or. luxuries of modern life are needed, let those who seek their enjoyment and benefit pay for them, and not secure them at the expense of additional burdens imposed upon private property. It is this compulsory yielding up of private rights and private property to concentrated power and wealth in the hands of the few, under the demands of a so-called “progressive civilization,” that needs judicial care and its conservative force to see that no new appropriation of lands not embraced in the original dedication or condemnation shall be permitted. If the erection of telephone and telegraph poles in our public streets and highways is simply a new and improved method of the use of the street, I fail to see why any legislative permission was necessary, because the telephone company would in such case have the same right to the use of the street as any traveler thereon.
But suppose the right to erect these electrical lines was included in the original establishment of the public streets and highways; yet it must be conceded that they do constitute damages in a greater or less degree, and, in condemnation cases, must the municipalities pay the abutting owner for such damages? By what constitutional provision or statutory law are municipal corporations authorized to levy a tax to pay the damages for a private individual or a corporation to erect these poles and carry on the telephone or telegraph business? I assume that no such right exists, and shall we not in the coming time be met with this serious question of whether, upon the exercise of the power of eminent domain by condemnation proceedings, the possible or probable erection of such poles will not constitute an element of damage, to be assessed and paid by the people to the abutting owner before his property can be taken for public use? And in such case will not further complications arise in case of the vacation of the streets or highways where these erections have been made? The great weight of authorities is against the view of the majority of this court, and the late decisions of eminent courts are in accordance with the views which I have endeavored to express.